     Case 3:19-cv-00135-L Document 5 Filed 01/30/19                 Page 1 of 2 PageID 52



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 STEPHEN BUSHANSKY, On Behalf of Himself                )
 and All Others Similarly Situated,                     )      Case No. 3:19-cv-00135-L
                                                        )
                         Plaintiff,                     )
                                                        )
                 v.                                     )
                                                        )
 INFRAREIT INC., DAVID A. CAMPBELL,                     )
 JOHN GATES, STORROW M. GORDON,                         )
 TRUDY A. HARPER, HUNTER L. HUNT,                       )
 HAROLD R. LOGAN, JR., HARVEY                           )
 ROSENBLUM, and ELLEN C. WOLF,                          )
                                                        )
                         Defendants.                    )
                                                        )

                      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

plaintiff Stephen Bushansky (“Plaintiff”) voluntarily dismisses the above-captioned action (the

“Action”) with prejudice as to his individual claims, and without prejudice as to the claims of the

putative class. Because this notice of dismissal is being filed before service by the defendants of

either an answer or a motion for summary judgment, Plaintiff’s dismissal of the Action is effective

upon filing of this notice.

 Dated: January 30, 2019                            Respectfully submitted,

                                                    /s/ William B. Federman
                                                    William B. Federman, TBA #00794935
                                                    FEDERMAN & SHERWOOD
                                                    2926 Maple Ave., Suite 200
                                                    Dallas, TX 75201
                                                    Telephone: (214) 696-1100
                                                    Facsimile:    (214) 740-0112
                                                    Email: wbf@federmanlaw.com

                                                    Attorneys for Plaintiff


                                                1
   Case 3:19-cv-00135-L Document 5 Filed 01/30/19   Page 2 of 2 PageID 53



OF COUNSEL:

WEISSLAW LLP
Richard A. Acocelli
Michael A. Rogovin
Kelly K. Moran
1500 Broadway, 16th Floor
New York, New York 10036
Tel: (212) 682-3025
Fax: (212) 682-3010




                                     2
